Title: To Thomas Jefferson from Henry Dearborn, 13 February 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department February 13th. 1809
                        

                        I have the honor of proposing for your approbation the following appointments in the First Legion of the Militia of the District of Columbia viz. 
                  Joseph Cassin to be appointed Captain of Light Infantry 
                  McCauley Haynes to be appointed Lieutenant ditto
                  William Dyson to be appointed Ensign    ditto
                  Accept, Sir, assurances of my high respect & consideration.
                        
                            H Dearborn
                     
                        
                    